Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 15 October 2020 for application number 16/052,234. 
Claims 1, 11, and 15 are currently amended.
Claims 1 – 15 are> presented for examination.

Response to Amendment
Applicant’s amendment filed 15 October 2020 is sufficient to overcome the rejection of claims 1 – 15 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 15 October 2020, with respect to the rejection(s) of claim(s) 1 – 15 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Syu et al., US Patent No. 8,769,190 B1.
Syu, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6 – 8, and 11 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. [hereafter as Chiu], US Pub. No. 2012/0254503 A1 in view of Sampathkumar et al. [hereafter as Sampathkumar], US Pub. No. 2019/0188156 A1 and further in view of Syu et al. [hereafter as Syu], US Patent No. 8,769,190 B1.

As per claim 1, Chiu discloses a data storage apparatus comprising:
a nonvolatile memory device including a plurality of dies each die comprising a plurality of memory blocks with the memory blocks being configured as a plurality of super blocks and a plurality of flush buffer blocks [Examiner is interpreting the super blocks and flush buffer blocks under the same heading in that both fall under memory blocks and that maintains and manages information and location as to that blocks that are allocated, flushed, free, and etc. with further capability and features as cited below, such that the system can recover data coherency sufficiently upon an event power loss] [“In this disclosure, the term "superblock" is defined as a group of addresses on non-volatile storage media. This grouping of addresses can refer broadly to any method of grouping addresses together (e.g., page, blocks, etc.). In some embodiments, these groupings can include at least one block of write addresses from a plurality of dies in non-volatile storage media. In some embodiments, these groupings can be used by a controller to efficiently organize data access operations and manage the non-volatile storage system.”] [para. 0010] [“While the waiting in block 250 ensures proper data recovery, the wait time incurred while flushing increases system overhead and reduces performance. The description and referenced figures below describe embodiments that eliminate or reduce the waiting while the master record is flushed. The elimination of the wait is made possible in one embodiment by a master record configuration involving the pre-allocation and tracking of groups of write addresses, as shown in FIGS. 3A and 3B.”] [para. 0016] [“The master record 112 can maintain the status of operations within the controller 110. For example, the master record 112 can maintain the superblock(s) assigned to each write process. In one embodiment, the master record 112 resides in volatile memory. Therefore, in an embodiment the master record 112 may be periodically flushed (e.g., by the controller or a write process executed on the controller, via a write command to the media access request executor 114) so that its information is saved to the non-volatile memory arrays 120. In one embodiment, the information kept in the master record 112 should be sufficient such that in the event of a power loss, the system can recover an operating state while maintaining data coherency.”] [para. 0013];
a random-access memory [the master record 112 resides in volatile memory] including an open super block manager configured to manage an index of one open super block allocated [the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes … The master record 200 may also include system tables 205, …, a translation table, a mapping table, and/or other system tables] and an open flush block manager [the master record 112 resides in volatile memory] configured to manage indexes of a plurality of open flush buffer blocks allocated to the dies and locations into which data is to be written in the allocated open flush buffer blocks [the master record 112 may be periodically flushed … the information kept in the master record 112 should be sufficient such that in the event of a power loss, the system can recover an operating state while maintaining data coherency] [the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays… master record 200 may also include system tables 205, which can include a record of system status, such as corrupted blocks in the non-volatile memory array, a translation table, a mapping table, and/or other system tables] [Examiner is interpreting the master record as the open flush buffer block manager in that is maintains and manages information and location as to that blocks that are allocated, flushed, free, and etc. with further capability and features as cited above, such that the system can recover data coherency sufficiently upon an event power loss] [“The master record 112 can maintain the status of operations within the controller 110. For example, the master record 112 can maintain the superblock(s) assigned to each write process. In one embodiment, the master record 112 resides in volatile memory. Therefore, in an embodiment the master record 112 may be periodically flushed (e.g., by the controller or a write process executed on the controller, via a write command to the media access request executor 114) so that its information is saved to the non-volatile memory arrays 120. In one embodiment, the information kept in the master record 112 should be sufficient such that in the event of a power loss, the system can recover an operating state while maintaining data coherency.”] [para. 0013] [“In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks. The master record 200 may also include system tables 205, which can include a record of system status, such as corrupted blocks in the non-volatile memory array, a translation table, a mapping table, and/or other system tables. In one embodiment, the length of each superblock is also saved in the master record. A superblock may include 2,048 pages in one embodiment, though those skilled in art would appreciate that any number of pages (or other storage elements) may be included in a superblock.”] [para. 0014] [“While the waiting in block 250 ensures proper data recovery, the wait time incurred while flushing increases system overhead and reduces performance. The description and referenced figures below describe embodiments that eliminate or reduce the waiting while the master record is flushed. The elimination of the wait is made possible in one embodiment by a master record configuration involving the pre-allocation and tracking of groups of write addresses, as shown in FIGS. 3A and 3B.”] [para. 0016]; and
a processor [controller 110] configured to identify a first in which a normal write operation is being performed and a second using the open super block manager [the write process designates, within the master record, the next superblock as the current superblock, and allocates a superblock as the new next superblock] when the flush write request is received from a host apparatus [controller 110 is in communication with the non-volatile memory arrays 120 and with the host device 130] [the write process triggers a flush of the master record to non-volatile storage], select at least one open flush buffer block included in dies other than the first die and the second die using the open flush block manager [write command may be executed on a superblock designated for the next writes for the write command. Each superblock may designate a selection of blocks from a plurality of physical dies on the non-volatile memory array for write commands], and control the nonvolatile memory device to perform a flush write operation on the selected open flush buffer block [the write process triggers a flush of the master record to non-volatile storage. At block 440, the write process can write to what was slated to be the next superblock at the start of the process (the superblock that has just been designated as the current) without waiting for the flush to complete] [“Referring to FIGS. 4A and 4B, embodiments for a method used by the write process are shown which are compatible with the master record as shown in FIGS. 3A and 3B. As shown in FIG. 4A at block 400, the write process reaches the end of the current superblock. The write process continues at block 410 to allocate a new next superblock from the free pool. This may trigger a flush of the free pool in some embodiments. At block 420, the write process designates, within the master record, the next superblock as the current superblock, and allocates a superblock as the new next superblock (a rotation process previously shown in the example in FIGS. 3A and 3B). As such, the write process records the new write process status in the master record at block 420. At block 430, the write process triggers a flush of the master record to non-volatile storage. At block 440, the write process can write to what was slated to be the next superblock at the start of the process (the superblock that has just been designated as the current) without waiting for the flush to complete.”] [para. 0019] [“Referring to FIG. 1, a system diagram shows a non-volatile storage device 100 in communication with a host device 130 according to an embodiment. As depicted in this embodiment, a non-volatile storage device 100 can include non-volatile memory arrays 120 and a controller 110. The controller 110 is in communication with the non-volatile memory arrays 120 and with the host device 130. The controller in this embodiment includes a user data manager 111, a master record 112, an internal operations manager 113, and a media access request executor 114.”] [para. 0011] [“When the user data manager 111 or internal operations manager 113 perform a write command, the write command may be executed on a superblock designated for the next writes for the write command. Each superblock may designate a selection of blocks from a plurality of physical dies on the non-volatile memory array for write commands.”] [para. 0012].

a first die in which a normal write operation is being performed and a second die next to the first die using the open super block manager when the flush write request is received from a host apparatus, the open flush buffer block manager,
wherein each of the first and second dies includes a memory block constituting the allocated open super block.
Sampathkumar teaches an open flush buffer block manager [“A flushing manager selects data blocks from the cache to flush to the disc array. The flushing manager selects a sequence of data blocks that are contiguously stored on the disc array such as to increase performance for I/O operations in the disc array. The flushing manager utilizes a data structure, such as a binary search tree, to identify the contiguous data blocks to flush.”] [para. 0009] [“The data of cache windows being flushed are read from the cache 104 and added to a buffer for the flush write operation (e.g., batched).”] [para. 0026];
the open flush buffer block manager [“A flushing manager selects data blocks from the cache to flush to the disc array. The flushing manager selects a sequence of data blocks that are contiguously stored on the disc array such as to increase performance for I/O operations in the disc array. The flushing manager utilizes a data structure, such as a binary search tree, to identify the contiguous data blocks to flush.”] [para. 0009] [“The data of cache windows being flushed are read from the cache 104 and added to a buffer for the flush write operation (e.g., batched).”] [para. 0026].
Chiu and Sampathkumar are analogous art aimed to improve memory performance in storage systems.

the open flush buffer block manager” as taught by Sampathkumar.  One of ordinary skill in the art would be motivated to combine Chiu with Sampathkumar before the effective filing date of the claimed invention to improve a system by providing for the ability where a “flushing manager selects a sequence of data blocks that are contiguously stored on the disc array such as to increase performance for I/O operations.” [Sampathkumar, para. 0026].
However, Chiu and Sampathkumar do not explicitly disclose a first die in which a normal write operation is being performed and a second die next to the first die using the open super block manager when the flush write request is received from a host apparatus,
wherein each of the first and second dies includes a memory block constituting the allocated open super block.
Syu teaches a first die in which a normal write operation is being performed and a second die next to the first die [host requests a write command to the memory array, the write command is directed to an open block in the superblock 341 and can be executed immediately without contention with the erase commands that are being executed on the superblock 340] using the open super block manager [memory management subsystem] when the flush write request [garbage collection command would process a unit of memory such as a block by copying valid data within the unit to new location(s)] [erase command (e.g., for a garbage collection operation)] is received from a host apparatus [“Garbage collection commands generally relate to freeing memory which is no longer being used, so that the memory is available for future write commands. A typical garbage collection command would process a unit of memory such as a block by copying valid data within the unit to new location(s) and then erasing the entire unit so that it becomes available for future write commands.”] [col. 2, lines 27-38] [“As an alternative to using the single superblock set configuration that encompasses all of the dies in an array, one embodiment reduces contentions by utilizing multiple superblock sets designated to handle different memory commands, with each superblock set encompassing a portion of the dies in an array. FIGS. 3A-C show several embodiments that use multiple superblock sets. With the memory divided into multiple superblock sets, the various subsystems requesting access to the memory can each be associated with each of the superblock sets. With reference to FIG. 3A, the memory management subsystem can operate on (i.e., send commands to) a superblock 340 belonging to a first superblock set 350, while host commands can be executed on a superblock 341 belonging to a second superblock set 351. As shown, each of the first set of superblocks 350 encompasses the bottom eight dies while each of the second set of superblocks 351 encompasses the top eight dies. The superblock 340 is shown as a group of shaded blocks within the dies in the superblock set 350 while the superblock 341 is shown as a group of shaded blocks within the dies in the superblock set 351. When the memory management subsystem issues an erase command (e.g., for a garbage collection operation) for dies in the superblock set 350, there is no contention between its erase command and host commands that are being executed in the superblock set 351. When a host requests a write command to the memory array, the write command is directed to an open block in the superblock 341 and can be executed immediately without contention with the erase commands that are being executed on the superblock 340.”] [col. 3, lines 31-60] [“FIG. 5B shows portions of the memory array (e.g., dies) grouped into superblock sets A and B. In FIG. 5B, the erase command executed on set A does not block write commands from being executed on set B. In one embodiment, after the erase command is completed on set A, if the memory management subsystem has no current commands (e.g., for garbage collection) to execute, write commands can be issued for both sets A and B. This can be accomplished by allocating both superblock sets A and B to host write commands, as described above. If the memory management subsystem determines an erase should be performed on set B for garbage collection, set B can be allocated to the memory management subsystem, as described above. When the memory management subsystem executes its erase commands on set B, write commands can continue to be executed on set A. In this way, unless the memory management subsystem requests erase commands for all superblocks, host write commands can be executed without contention.”] [col. 6, lines 19-37],
wherein each of the first and second dies includes a memory block constituting the allocated open super block [“As an alternative to using the single superblock set configuration that encompasses all of the dies in an array, one embodiment reduces contentions by utilizing multiple superblock sets designated to handle different memory commands, with each superblock set encompassing a portion of the dies in an array. FIGS. 3A-C show several embodiments that use multiple superblock sets. With the memory divided into multiple superblock sets, the various subsystems requesting access to the memory can each be associated with each of the superblock sets. With reference to FIG. 3A, the memory management subsystem can operate on (i.e., send commands to) a superblock 340 belonging to a first superblock set 350, while host commands can be executed on a superblock 341 belonging to a second superblock set 351. As shown, each of the first set of superblocks 350 encompasses the bottom eight dies while each of the second set of superblocks 351 encompasses the top eight dies. The superblock 340 is shown as a group of shaded blocks within the dies in the superblock set 350 while the superblock 341 is shown as a group of shaded blocks within the dies in the superblock set 351. When the memory management subsystem issues an erase command (e.g., for a garbage collection operation) for dies in the superblock set 350, there is no contention between its erase command and host commands that are being executed in the superblock set 351. When a host requests a write command to the memory array, the write command is directed to an open block in the superblock 341 and can be executed immediately without contention with the erase commands that are being executed on the superblock 340.”] [col. 3, lines 31-60] [“FIG. 5B shows portions of the memory array (e.g., dies) grouped into superblock sets A and B. In FIG. 5B, the erase command executed on set A does not block write commands from being executed on set B. In one embodiment, after the erase command is completed on set A, if the memory management subsystem has no current commands (e.g., for garbage collection) to execute, write commands can be issued for both sets A and B. This can be accomplished by allocating both superblock sets A and B to host write commands, as described above. If the memory management subsystem determines an erase should be performed on set B for garbage collection, set B can be allocated to the memory management subsystem, as described above. When the memory management subsystem executes its erase commands on set B, write commands can continue to be executed on set A. In this way, unless the memory management subsystem requests erase commands for all superblocks, host write commands can be executed without contention.”] [col. 6, lines 19-37].

It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu and Sampathkumar with Syu in order to modify Chiu and Sampathkumar for “a first die in which a normal write operation is being performed and a second die next to the first die using the open super block manager when the flush write request is received from a host apparatus,
wherein each of the first and second dies includes a memory block constituting the allocated open super block” as taught by Syu.  One of ordinary skill in the art would be motivated to combine Chiu and Sampathkumar with Syu before the effective filing date of the claimed invention to improve a system by providing for the ability where a “memory management subsystem executes its erase commands on set B, write commands can continue to be executed on set A” [Syu, col. 6, lines 19-37].
Claims 11 and 15 are rejected with like reasoning.


As per claim 6, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 1, Chiu discloses wherein the processor controls the nonvolatile memory device to subsequently perform the normal write operation on the second die before the flush write operation is completed [“As such, the write process records the new write process status in the master record at block 420. At block 430, the write process triggers a flush of the master record to non-volatile storage. At block 440, the write process can write to what was slated to be the next superblock at the start of the process (the superblock that has just been designated as the current) without waiting for the flush to complete.”] [para. 0019].

As per claim 7, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 1, Chiu discloses wherein the plurality of super blocks are blocks that the same memory blocks included in the plurality of dies are grouped [“In this disclosure, the term "superblock" is defined as a group of addresses on non-volatile storage media. This grouping of addresses can refer broadly to any method of grouping addresses together (e.g., page, blocks, etc.). In some embodiments, these groupings can include at least one block of write addresses from a plurality of dies in non-volatile storage media. In some embodiments, these groupings can be used by a controller to efficiently organize data access operations and manage the non-volatile storage system.”] [para. 0010].

As per claim 8, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 7, Chiu discloses wherein each of the memory blocks included in each super block includes a plurality of pages having a plurality of sectors [“The solid-state storage devices may be physically divided into planes, blocks, pages, and sectors, as is known in the art. Other forms of storage (e.g., battery backed-up volatile DRAM or SRAM devices, magnetic disk drives, etc.) may additionally or alternatively be used.”] [para. 0011].

As per claim 10, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 8, Chiu discloses wherein the normal write operation is [“In this disclosure, the term "superblock" is defined as a group of addresses on non-volatile storage media. This grouping of addresses can refer broadly to any method of grouping addresses together (e.g., page, blocks, etc.). In some embodiments, these groupings can include at least one block of write addresses from a plurality of dies in non-volatile storage media. In some embodiments, these groupings can be used by a controller to efficiently organize data access operations and manage the non-volatile storage system.”] [para. 0010].

As per claim 12, Chiu in view of Sampathkumar and further in view of Syu discloses the method of claim 11, Chiu discloses wherein the plurality of super blocks are blocks that the same memory blocks included in the plurality of dies are grouped [“In this disclosure, the term "superblock" is defined as a group of addresses on non-volatile storage media. This grouping of addresses can refer broadly to any method of grouping addresses together (e.g., page, blocks, etc.). In some embodiments, these groupings can include at least one block of write addresses from a plurality of dies in non-volatile storage media. In some embodiments, these groupings can be used by a controller to efficiently organize data access operations and manage the non-volatile storage system.”] [para. 0010], and
the normal write operation is performed in an open super block allocated among the plurality of super blocks [“Referring to FIGS. 4A and 4B, embodiments for a method used by the write process are shown which are compatible with the master record as shown in FIGS. 3A and 3B. As shown in FIG. 4A at block 400, the write process reaches the end of the current superblock. The write process continues at block 410 to allocate a new next superblock from the free pool. This may trigger a flush of the free pool in some embodiments. At block 420, the write process designates, within the master record, the next superblock as the current superblock, and allocates a superblock as the new next superblock (a rotation process previously shown in the example in FIGS. 3A and 3B). As such, the write process records the new write process status in the master record at block 420. At block 430, the write process triggers a flush of the master record to non-volatile storage. At block 440, the write process can write to what was slated to be the next superblock at the start of the process (the superblock that has just been designated as the current) without waiting for the flush to complete.”] [para. 0019].

As per claim 13, Chiu in view of Sampathkumar and further in view of Syu discloses the method of claim 12, Chiu discloses wherein the identifying of the first die and the second die is performed by determining a current write location and a location into which data is to be written next to the current write location using an open super block manager which manages an index and a location to the written for the open super block [“FIGS. 5A and 5B illustrate methods for recovering system write status from the master record. Though described here as referring to system power-up, these techniques could be advantageous any time the system status needs to be loaded from a saved state on the non-volatile memory. FIG. 5A shows a method for recovering system write status corresponding to the master record of FIG. 2A. At block 501, the system is powered up. At block 502, the master record data stored in non-volatile memory is loaded by the controller. At block 503, the controller can check the last logged page (last page on which an associated data operation is logged in non-volatile memory) from the master record and scan the superblock designated for each write process from the last logged page for the last written page. In some embodiments, no record is maintained of a last logged page in the master record, in which case at block 503 the scanning for the last written page would start from the beginning of the current superblock. The master record may maintain a record (e.g., an activity log) logging write activities for internal maintenance purposes. Determining the last-written page enables the controller to designate the address to be used as the next write location for the process. In this way, the system can recover to the last page written by the process even if that location was not stored in the master record. This next write location can be set at block 504 for the process. In one embodiment, at block 505, the activity log is re-built to capture operations that have not been logged (from the last-logged page to the last-written page).”] [para. 0028].

As per claim 14, Chiu in view of Sampathkumar and further in view of Syu discloses the method of claim 11, Chiu discloses wherein the plurality of flush buffer blocks include a plurality of memory blocks included in the plurality of dies [Examiner is interpreting the super blocks and flush buffer blocks under the same heading in that both fall under memory blocks and that maintains and manages information and location as to that blocks that are allocated, flushed, free, and etc. with further capability and features as cited below, such that the system can recover data coherency sufficiently upon an event power loss] [“In this disclosure, the term "superblock" is defined as a group of addresses on non-volatile storage media. This grouping of addresses can refer broadly to any method of grouping addresses together (e.g., page, blocks, etc.). In some embodiments, these groupings can include at least one block of write addresses from a plurality of dies in non-volatile storage media. In some embodiments, these groupings can be used by a controller to efficiently organize data access operations and manage the non-volatile storage system.”] [para. 0010] [“While the waiting in block 250 ensures proper data recovery, the wait time incurred while flushing increases system overhead and reduces performance. The description and referenced figures below describe embodiments that eliminate or reduce the waiting while the master record is flushed. The elimination of the wait is made possible in one embodiment by a master record configuration involving the pre-allocation and tracking of groups of write addresses, as shown in FIGS. 3A and 3B.”] [para. 0016] [“The master record 112 can maintain the status of operations within the controller 110. For example, the master record 112 can maintain the superblock(s) assigned to each write process. In one embodiment, the master record 112 resides in volatile memory. Therefore, in an embodiment the master record 112 may be periodically flushed (e.g., by the controller or a write process executed on the controller, via a write command to the media access request executor 114) so that its information is saved to the non-volatile memory arrays 120. In one embodiment, the information kept in the master record 112 should be sufficient such that in the event of a power loss, the system can recover an operating state while maintaining data coherency.”] [para. 0013], and
the open flush buffer block is selected from among open flush buffer blocks corresponding to dies other than the first die and the second die using an open flush buffer block manager which manages indexes and locations into which data is to be written for a plurality of open flush buffer blocks allocated to the dies one by one among the plurality of flush buffer blocks [“FIGS. 5A and 5B illustrate methods for recovering system write status from the master record. Though described here as referring to system power-up, these techniques could be advantageous any time the system status needs to be loaded from a saved state on the non-volatile memory. FIG. 5A shows a method for recovering system write status corresponding to the master record of FIG. 2A. At block 501, the system is powered up. At block 502, the master record data stored in non-volatile memory is loaded by the controller. At block 503, the controller can check the last logged page (last page on which an associated data operation is logged in non-volatile memory) from the master record and scan the superblock designated for each write process from the last logged page for the last written page. In some embodiments, no record is maintained of a last logged page in the master record, in which case at block 503 the scanning for the last written page would start from the beginning of the current superblock. The master record may maintain a record (e.g., an activity log) logging write activities for internal maintenance purposes. Determining the last-written page enables the controller to designate the address to be used as the next write location for the process. In this way, the system can recover to the last page written by the process even if that location was not stored in the master record. This next write location can be set at block 504 for the process. In one embodiment, at block 505, the activity log is re-built to capture operations that have not been logged (from the last-logged page to the last-written page).”] [para. 0028].


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. [hereafter as Chiu], US Pub. No. 2012/0254503 A1 in view of Sampathkumar et al. [hereafter as Sampathkumar], US Pub. No. 2019/0188156 A1 and further in view of Syu et al. [hereafter as  as applied to claims 1 above, and further in view of Patil et al. [hereafter as Patil], US Pub. No. 2013/0254508 A1. 

As per claim 2, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 1, Chiu discloses wherein the random-access memory includes:
a super block pool configured to store information for allocation/free and an erase/write (E/W) of each of the plurality of super blocks [the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks. The master record 200 may also include system tables 205, which can include a record of system status, such as corrupted blocks in the non-volatile memory array, a translation table, a mapping table, and/or other system tables] [Examiner is interpreting the tables maintaining the information as to the blocks that are allocated/free and erase/write] [“FIG. 2A depicts a master record 200 according to an embodiment. The master record includes data which can record the operating status of the device. In the embodiment depicted in FIG. 2A, the master record 200 includes information about a write process 201. The write process can include a process initiated by the user data manager, internal operations manager or any other process on which can issue write commands to the non-volatile storage array. As used herein, a "process" may refer to a thread executed on a processor of the controller, and several threads may be concurrently executed on the same processor. Though data regarding a single write process is depicted here, the master record may maintain data for all write processes executed by the controller. This data about the write process 201 can include the superblock(s) designated to the process. In addition, the master record can maintain a free pool 202, reflecting superblocks which are available for use by write processes. When a superblock is allocated to a write process, it is removed from the free pool to reflect it is no longer available for other processes. Data reflecting an erase queue 203 can indicate superblocks which are in a queue to be erased from the non-volatile storage arrays. When the non-volatile storage array has successfully erased a superblock, that superblock may be removed from the erase queue 203 and placed in the free pool 202. The erase queue thus ensures data integrity because if power is lost while a superblock erase is in process, the erase will be re-initiated after power is restored. The master record 200 may also include a close queue 204, reflecting superblocks which have completed writing, but may still require additional checks or actions after a write process completes writing to the superblocks. The master record 200 may also include system tables 205, which can include a record of system status, such as corrupted blocks in the non-volatile memory array, a translation table, a mapping table, and/or other system tables. In one embodiment, the length of each superblock is also saved in the master record. A superblock may include 2,048 pages in one embodiment, though those skilled in art would appreciate that any number of pages (or other storage elements) may be included in a superblock.”] [para. 0014].
However, Chiu, Sampathkumar, and Syu do not explicitly disclose a erase/write (E/W) count; and
a flush buffer block pool configured to store information for allocation/free and an E/W count of each of the plurality of flush buffer blocks.
Patil teaches a erase/write (E/W) count [“Embodiments of the present invention provide a system, method, and program product for allocating a block of physical storage space on a write surface of a hard disk drive. A computer system maintains a write count for each block on the hard disk drive. After receiving an allocation request, the computer system identifies one or more candidate blocks of storage space on the hard disk drive that can be selected to fulfill the allocation request. The computer system determines an estimated write count and identifies one or more allocated blocks whose write counts are within a specified number of write operations of the estimated write count. The computer system selects a candidate block based, at least in part, on physical proximity of the candidate block to one or more of the allocated blocks whose write counts are within a specified number of write operations of the estimated write count.”] [Abstract]; and
a flush buffer block pool configured to store information for allocation/free and an E/W count of each of the plurality of flush buffer blocks [“Embodiments of the present invention provide a system, method, and program product for allocating a block of physical storage space on a write surface of a hard disk drive. A computer system maintains a write count for each block on the hard disk drive. After receiving an allocation request, the computer system identifies one or more candidate blocks of storage space on the hard disk drive that can be selected to fulfill the allocation request. The computer system determines an estimated write count and identifies one or more allocated blocks whose write counts are within a specified number of write operations of the estimated write count. The computer system selects a candidate block based, at least in part, on physical proximity of the candidate block to one or more of the allocated blocks whose write counts are within a specified number of write operations of the estimated write count.”] [Abstract].
Chiu, Sampathkumar, Syu, and Patil are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu, Sampathkumar, and Syu with Patil in order to modify Chiu, Sampathkumar, and Syu for “a erase/write (E/W) count; and
a flush buffer block pool configured to store information for allocation/free and an E/W count of each of the plurality of flush buffer blocks” as taught by Patil.  One of ordinary skill in the art would be motivated to combine Chiu, Sampathkumar, and Syu with Patil before the effective filing date of the claimed invention to improve a system by providing for the ability of where a “computer system identifies one or more candidate blocks of storage space on the hard disk drive that can be selected to fulfill the allocation request.” [Patil, Abstract].


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chiu et al. [hereafter as Chiu], US Pub. No. 2012/0254503 A1 in view of Sampathkumar et al. [hereafter as Sampathkumar], US Pub. No. 2019/0188156 A1 and further in view of Syu et al. [hereafter as  as applied to claim 8 above, and further in view of Asnaashari et al. [hereafter as Asnaashari], US Pub. No. 2010/0228928 A1. 

As per claim 9, Chiu in view of Sampathkumar and further in view of Syu discloses the data storage apparatus of claim 8, however Chiu, Sampathkumar, and Syu do not explicitly disclose wherein the location into which data is to be written included in the open super block manager includes a page number and a sector number.
Asnaashari teaches wherein the location into which data is to be written included in the open super block manager includes a page number and a sector number [“As an example, a Super Block of four physical blocks (one physical block per plane for each of the two arrays associated with the particular Group) can include 128 pages per physical block and 8 physical sectors per page (assuming 4 KB pages), for a total of 4,096 physical sectors per Super Block. In this example, a LBA range of 4,096 addresses can be mapped to a particular 4,096 sector physical Super Block. However, embodiments of the present disclosure are not limited to a particular page size, sector size, and/or physical block size. For instance, embodiments are not limited to a particular number of sectors per Super Block.”] [para. 0034].
Chiu, Sampathkumar, Syu, and Asnaashari are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Chiu, Sampathkumar, and Syu with Asnaashari in order to modify Chiu, Sampathkumar, and Syu “wherein the location into which data is to be written included in the open super block manager includes a page number and a sector number” as [Asnaashari, para. 0034].

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure.
Lee et al., US Pub. No. 2014/0089565 A1 – teaches “To further enhance maintenance performance, the file system may maintain, in its memory and/or the solid-state memory, several lists of superblocks that have (a) the highest P/E counts (e.g., a list of 64 superblocks), (b) the lowest P/E counts (e.g., a list of 64 superblocks), and/or (c) the highest number of invalid pages (e.g., a list of 64 superblocks).” [para. 0045]

STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 15 have received a second action on the merits and are subject of a second action final. 
CLAIMS ALLOWABLE IN THE APPLICATION
Per the instant office action, claim 3 is objected to as being dependent upon a rejected base claim, but are considered as containing allowable subject matter.  These claims would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 4 and 5 depend upon claim 3 and are subsequently objected as considered as containing allowable subject matter.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EW/Examiner, Art Unit 2135                 

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135